Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-10 of U.S. Application 16/482,073 filed on July 30, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Regarding claims 1, the phrases “wherein the demultiplexer circuit includes three or four signal output lines and the 20differential transimpedance amplifier circuit includes, in case of three signal output lines, three operational amplifiers having a signal input port each or, in case of four signal output lines, two differential amplifiers having two signal input ports each” are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). It is unclear based on the limitations especially using the term “in case” if the differential transimpedance amplifier has one amplifier of three amplifiers. Therefore the Examiner will interpret these limitations as needing only one amplifier.

Regarding claims 1, the phrases “…an operating frequency of the electrical measurement signal is lower than a predetermined value that is close to zero Ohm…” The Examiner does not know how close to zero really mean because the specification does not disclose. Therefore the Examiner will interpret these limitations as the operating frequency is at any low impedance. Appropriate correction is required. 

Claims 2-10 are also rejected as they depend on rejected claim 1. 

Claim Rejections - 35 USC § 101 and 35 USC § 112
35 U.S.C. 101 reads as follows: 


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims “8-10” are rejected under 35 U.S.C.  101 and under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The statutory categories under 35 U.S.C. 101 are expressed in the alternative, i.e., process, machine, manufacture or composition of matter. Thus, claims “8-10”, which encompass two statutory categories, i.e., apparatus (capacitive sensor) and method for operation, violate 35 U.S.C.  101.  See Ex parte Lyell, 17 USPQ2d 1548, 1551 (Bd. Pat. App. & Int. 1990).

(A)    the claims must set forth the subject matter that applicants regard as their invention; and
(B)    the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
It is unclear whether claims “8-10” claim an apparatus or a method based on depending on an apparatus.  Claims “8-10”, therefore, are indefinite in violation of 35 U.S.C. 112, second paragraph. See Lyell, 17 USPQ2d at 1552.
A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Without setting forth any steps involved in the process results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  Applicants are advised to follow a proper method claim format that conforms to current U.S. practice (For example, “A method for/of …. comprising steps of:” and a series of active, positive steps involved in the process) (emphasis added).
The essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  Therefore, the uncertainties of claim scope should be removed as much as possible.

Claims “8-10” are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  It is not clear if all of claim 1 is being included or just “structure”. This is because there are no steps including within the claim 1.  …” as any device that is able to perform the method. 
Appropriate corrections are required.
Claims 9 and 10 are also rejected as they depend on claim 8. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 are  rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lamesch et al (LU92299A1). 

    PNG
    media_image1.png
    530
    947
    media_image1.png
    Greyscale

Prior Art: Lamesch

Regarding claim 1, Lamesch discloses (as best understood as disclosed above) a complex current measurement circuit (fig 1) that is configured to determine a complex sense current of a guard-sense capacitive sensor operated in loading mode (par 22 discloses measuring current through unknown impedance),comprising 5- a periodic signal voltage source (18) that is configured for providing a periodic electrical measurement signal at an output port (at 18) that is electrically connectable to at least one guard antenna electrode (1) of the capacitive sensor, - a differential transimpedance amplifier circuit (7), comprising at least one 10electronic amplifier (13), at least two differential signal input lines (8 and 9) and at least one signal output (signal line to 30), - a demultiplexer circuit (circuitry of 6) comprising a demultiplexer (6 is considered a demux because there is only one input and multiple outputs), a signal input line (input of 2), a plurality of signal output lines (outputs of 8 and 9) and a local oscillator (19) for controlling 

Regarding claim 2, Lamesch discloses wherein the 5electrical measurement signal is formed as a sinusoidal voltage signal having a fundamental frequency in a range between 10 kHz and 100 MHz (par 20 lines 21-24 discloses between 100Hz and 10 KHz). 

Regarding claim 3, Lamesch discloses wherein the differential transimpedance amplifier circuit includes two or more operational amplifiers (11 and 12).

Regarding claim 4, Lamesch discloses wherein wherein the operating or fundamental frequency of the electrical measurement signal is equal to a switching operation frequency of the demultiplexer circuit within predetermined tolerance margins (par 21 lines 1-6 discloses equaling to a fundamental frequency).

Regarding claim 5, Lamesch discloses wherein the operating or fundamental frequency of the electrical measurement signal differs from a switching operation frequency of the demultiplexer circuit by a predetermined amount that is different from zero (par 20 discloses the operation frequency can be the same of different based on intended use). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lamesch et al (LU92299A1) in view of Lamesch et al (USPGPub 20130176039).


	
Regarding claim 6, Lamesch does not fully disclose wherein the differential transimpedance amplifier circuit includes at least one current conveyor analog electronic device.
However, Lamesch (039) discloses wherein the differential transimpedance amplifier circuit includes at least one current conveyor analog electronic device (par 49 discloses current conveyor for the differential amplifier).It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lamesch in view of Lamesch(039) in order to keep the input to the amplifier the same potential as another input (lamesch(039)).
Regarding claim 7, Lamesch does not fully disclose wherein the at least one current conveyor analog electronic device is built from discrete components.
However, Lamesch (039) discloses wherein the at least one current conveyor analog electronic device is built from discrete components (par 49 discloses current conveyor for the differential amplifier and a certain type of op-amp. Therefore is built from discrete components).It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lamesch in view of Lamesch(039) in order to keep the input to the amplifier the same potential as another input (lamesch(039)).



Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a complex current measurement circuit that is configured to determine a complex sense current of a guard-sense capacitive sensor operated in loading mode a switching operation of the demultiplexer circuit to a first phase value such that an absolute value of one of the phases is a priori known, - then, determining a voltage at the differential signal output of the differential transimpedance amplifier circuit - then, setting a phase difference between the periodic signal voltage source and a switching operation of the demultiplexer circuit to a second phase value that 


Claims 9-10 are also allowable as they further limit claim 8. 
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Slater et al (US Pat No 4386232) discloses capacitive sensors with amplification and a demux. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868